DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spiral-shaped conduit has a narrower internal diameter at the outlet than at the inlet” (claim 18) and “wherein the internal diameter reduces gradually along the length of the spiral-shaped conduit from the inlet to the outlet” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Claims 17-20: “A collecting assembly” (preamble) should be --The collecting assembly of Claim 16--.  
Claim 19: “according to 18” (line 1) should be --according to claim 18--. For the purpose of examination, the claim has been interpreted as “according to claim 18”.l
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horne et al. (US 1,990,943).
Regarding claim 16, Horne et al. (hereinafter Horne) teaches a collecting assembly, comprising: a condensing device 1 including an inlet 4, an outlet 13 and a spiral-shaped conduit 14 extending between the inlet 4 and the outlet 13 (Fig. 5); and a receptacle 22 for collecting emissions from a device (page 2, col. 2, lines 5-8), the receptacle 22 having a side wall and a base (Fig. 4), wherein the inner surface of the base defines a substantially cone shape (Fig. 4).
Regarding claim 17, Horne teaches the collecting assembly according to claim 16, wherein the spiral-shaped conduit 14 comprises a capillary (Fig. 5).
Regarding claim 18, Horne teaches the collecting assembly according to claim 16, wherein the spiral-shaped conduit 14 has a narrower internal diameter at the outlet 13 than at the inlet 4 (page 3 col. 1 lines 20-45, Fig. 1).
Regarding claim 19, Horne teaches the collecting assembly according to 18, wherein the internal diameter reduces gradually along the length of the spiral-shaped conduit from the inlet 4 to the outlet 13 (Fig. 1).
Regarding claim 20, Horne teaches the collecting assembly according to claim 16, further comprising a device configured to regulate the temperature of the receptacle (page 3 col. 2 lines 35-42).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852